DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/21 has been considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations of in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “unit that estimates”, “unit that determines”, “unit that sets”, “unit changes”, “unit storing”, “unit calculates”, “unit that retains” as recited in “unit” coupled with the functional language of “estimates”, “determines”, “sets”, “changes”, “storing” and “calculates” and is not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Applicant’s Specification, Figs. 2-3 & Page 44, Lines 22 - Page 45, Lines 1-3 discloses "”Means and/or functions of the position estimation device can be implemented by software stored in a tangible memory device and a computer that executes the software; software only; hardware only; or a combination thereof … When part of the functions or all of the functions of the position estimation device 11 is provided by an electronic circuit being hardware, this may be provided by a digital circuit including multiple logic circuits; or an analog circuit.  The positon estimation device may be provided by a single computer or a set of computer resources linked via a data communication device” and as such the structure will be therefore be interpreted as directed towards hardware in a specific device.   




The examiner further directs the applicant to MPEP 2181 for more information, specifically, MPEP 2181, Section ll B, discloses:

B. Computer-Implemented Means-Plus-Function Limitations 
Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph requires that the recited “means” for performing the specified function shall be construed to cover the corresponding “structure or material” described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Allowable Subject Matter
Claims 1-10 are allowed.

The following are details of the closest prior arts of record found:
Breer et al. (US Patent Publication 2020/0031315) discloses a system for determining a position of a mobile access device relative to a motor vehicle that includes a control device in the vehicle which disables and enables access to a vehicle function and also includes a plurality of separate modules that each include a communication device for wireless communication and is coupled to the control device wherein each modules detect a signal strength of a signal transmission between the access device and the respective module and the control device carry out position determination for the access device on the basis of the multiple detected signal strengths of different modules and to enable or disable access to the vehicle function based on the determined position.
WIPO Publication “WO2009145325 (A1) – 2009-12-03” by Miyazaki Masayuki discloses a system that detects the relative positon of a movable body wherein a first mobile unit includes a 
Perl et al. (US Patent Publication 2005/0035897) discloses a system for locating a target using distributed antenna that consists of several receiving elements at known location and at least one of the receiving elements is also a transmitter that transmits an interrogation signal to a target and the return signal from the target is received by the several receiving elements and the target’s position is calculated using the time of arrivals of the reply signal and the round trip delay between the transmission of the interrogation signal and the reception of the subsequent reply signal.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-10 are found to be allowable because the closest prior art found of Breer et al. (US Patent Publication 2020/0031315) and WIPO Publication “for each of the plurality of the intercept devices, determines a second propagation time being a propagation time of the wireless signal from the portable device to the intercept device, based on: a signal reception interval being a period of time from when the intercept device receives the response request signal to when the intercept device receives the response signal; and the round trip time … estimates the position of the portable device based on the first propagation time … and the second propagation times” and “sets one of the plurality of transceivers as a host device that is responsible for transmitting the response request signal to the portable device; and causes the transceivers other than the host device to function as the intercept devices, and in a predetermined cycle, the role setting unit changes the transceiver that acts as the host device” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 8 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “set one of the three or more transceivers as a host device, and set the three or more transceivers other than the host device as a plurality of intercept devices, such that in a predetermined cycle, the transceiver that acts as the host device is changed from one transceiver to another transceiver” and “determine a second propagation time being a propagation time of the wireless signal from the portable device to a respective intercept device, based on: a signal reception interval being a period of time from when the respective intercept device receives the response request signal to when the respective intercept device receives the response signal; and the round trip time; and estimate the position of the portable device based on the determined first propagation time and the determined second propagation times” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 10 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645